El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
Por escritura pública otorgada en la ciudad de New York a 24 de agosto de 1917 ante el notario Edward E. Miller, por los abogados Edward S. Paine y Francis E. Neagle, como apo-*167dérad'os respectivamente de Sostienes Bebn, soltero, y Her-nand Bebn, casado, sin que conste el nombre de sn esposa, el primero vende, cede y entrega al segundo varios bienes, de sn propiedad qne especifica, entre ellos los siguientes: A,' la mitad proindiviso de la finca denominada El Condado, ubi-cado en los sitios de El Condado y Bayola, sección norte del barrio de Santuree de esta ciudad; C, una casa de dos plantas, de mampostería y azotea, en la calle de Tetuán; D, un solar, radicado en el sitio El Condado ya expresado; E, otro solar también ubicado en el propio sitio El Condado : cuyas fincas todas se describen en la escritura.
En dicbo documento se bace constar por ambas partes contratantes qne el único precio recibido por Sostbenes Bebn de Hernand Bebn como causa o consideración de la venta consiste en los convenios estipulados, y que por consiguiente no existe precio alguno de venta a devolver. Los convenios, principales son los que expresamos a continuación: Io. Sos-tbenes Bebn se reserva para sí y para sus herederos, repre-sentantes o cesionarios el derecho de redimir todos o cual-quiera parte de los bienes traspasados, por un término de diez años a contar de la fecha del documento, pagando Sos-tbenes Bebn, sus herederos, representantes o cesionarios, en el caso de que se ejercite el derecho de redención, los gastos del contrato celebrado y los del. retracto, todos los pagos le-gítimos qne se hicieren por razón de la venta, y los gastot útiles y necesarios en que se incurra por las cosas dadas en venta; 2°. En caso de qne Sostbenes Bebn, sus herederos, re-presentantes o cesionarios ejerciten el derecho de redención se obliga Hernand Bebn por sí y por sus herederos, repre-sentantes o cesionarios, a pagar al redimente el importe de de todas las entradas, rentas, frutos y mejoras de cualquier naturaleza, con deducción de los gastos y cargas debidas, otorgando además todos los documentos públicos o privados que fueren necesarios o prudentes a evidenciar o efectuar la redención de los bienes; 3o. Hernand Bebn, sus herederos, representantes o cesionarios tendrán en cualquier tiempo *168anterior a la feelia en qne Raya de ejercitarse el derecho de redención, el derecho a vender o permutar en todo o en parte los bienes traspasados, con sns frutos o productos, libres de cualquier derecho de redención, cuyo derecho para tal caso queda renunciado y cancelado. ‘Los productos, dineros o bienes recibidos de alguna venta o permuta con deducción de los gastos debidos en que efectivamente se incurriere, que-darán sujetos al derecho de redención y en caso de que tal derecho llegare a ejercitarse o en caso de requerimiento por parte de Sosthenes Behn, sus herederos, representantes o cesionarios, se verificará a éstos la correspondiente entrega: 4o. Hernand Behn, sus herederos, representantes o cesiona-rios, tendrán el derecho de arrendar por cualquier período de tiempo, en parte o en todo, los bienes traspasados, sus frutos o productos o bienes por ellos sustituidos, quedando los derechos de Sosthenes Behn y de sus causahabientes afec-tos a los términos y condiciones de los arrendamientos que se hagan; 5o. Hernand Behn, sus herederos, representantes o cesionarios, tendrán derecho a hipotecar, pignorar o gravar en cualquiera otra forma, parcial o totalmente, los bienes transferidos, sus frutos o productos o bienes con que fueren sustituidos, quedando sujetos los derechos y dominio de Sos-thenes Behn a las obligaciones y derechos así creados; 6o. Hernand Behn, sus herederos, representantes o cesionarios, rendirán cuentas en caso de que se ejercitare el derecho de redención, a Sosthenes Behn o sus causahabientes, de cual-quiera de las sumas de dinero o bienes recibidos con arreglo a la anterior estipulación; 7o. Sosthenes Behn o sus causaha-bientes no responderán de garantía alguna espresa o implí-cita en virtud de precepto de ley,, con relación a cualquiera de los bienes transferidos; 8o. Hernand Behn, en caso de destrucción o pérdida de cualquiera de los bienes traspasa-dos o de cualesquiera entradas, rentas, frutos o producto de los mismos, no será responsable, con excepción del caso en que la destrucción o pérdida sea debida a mala conducta o grave negligencia.
*169Presentada en el Registro de la Propiedad de San Juan, Sección Ia., la escritura de que se trata para su inscripción en cnanto a las fincas A, C, D y E, el registrador verificó la inscripción con fecha 28 de noviembre de 1917 en cnanto a las fincas descritas bajo las letras A, C, y D, y la denegó en cnanto a la finca letra E por no estar inscrita a nombre del vendedor, tomando en sn lugar anotación preventiva por el término legal, y consignando tanto en las inscripciones como en la anotación “los defectos snbsanables de no estar clara-mente determinado el precio fijado para la venta y no cons-tar el nombre de la esposa del adquirente Hernand Bebn. ’ ’
Dicha nota ba sido recurrida para ante esta Corte Su-prema por la representación de Hernand Bebn, que solicita su revocación en cuanto a los dos defectos subsanables apun-tados.
El documento de 24 de agosto de 1917 ba sido calificado de válido por el registrador, pues de estimar que adoleciera de alguna falta que produjera necesariamente la nulidad de la obligación hubiera denegado la inscripción cumpliendo el deber que le impone el artículo 65 de la Ley Hipotecaria. No podemos boy discutir la validez del documento por ser materia ajena al presente recurso, cuyo estudio debe limi-tarse a considerar y resolver si verificada como ba sido la inscripción procede la anotación de los dos defectos anotados por el registrador.
En la escritura se hace constar por modo claro que no existe precio alguno de venta a devolver y que el único re-cibido por el vendedor del comprador como causa o conside-ración del contrato consiste en los convenios estipulados en la escritura. Habiendo estimado el registrador, no obstante las anteriores manifestaciones y el texto del artículo 1348 del Código Civil, según el cual en el contrato de compraventa uno de los contratantes se obliga a entregar una cosa deter-minada y el otro a dar por ella un precio cierto en dinero o signo que lo represente, que las partes habían celebrado un contrato de compraventa, estaba impedido de exigir que se *170consignara nn precio distinto del qne él entendió qne las partes habían fijado como tal. Dada la calificación del contrato he-cha por el registrador, no existe el primer defecto subsana-ble apuntado.
En cnanto al segundo defecto nos referimos a nuestras decisiones en los casos de Ortiz y de Delgado v. El Registrador de San Germán, 23 D. P. R. 702 y 704, respectivamente, qne sostienen ser snbsanable el mencionado defecto.
Nuestras decisiones en los casos de Ramos v. El Registrador, 16 D. P. R. 60, y Vega v. El Registrador, 23 D. P. R. 799, no son de aplicación, pues no se refieren a "Inscripciones de escrituras públicas sino de sentencias dictadas en expedien-tes de dominio.
Es de revocarse la nota recurrida en cuanto al defecto subsanable de no estar claramente determinado el precio fi-jado para la venta, y confirmarse en cuanto al otro defecto subsanable de no constar el nombre de la esposa del compra-dor Hernand Behn.

Revocada la nota recurrida en cuanto al primer defecto y confirmoAa en cuanto el se-gundo.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro, Al-drey y Hutchison.